UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2017 Date of reporting period:	December 1, 2016 — May 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Fund Semiannual report 5 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees July 7, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through the first half of 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your fund’s Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. High-yield bonds have a number of features that can make them a compelling addition to a variety of portfolios. For one, high-yield bonds can be an attractive supplement — or even alternative — to equities. Since the start of the “lost decade” in 2000, high-yield bonds have outpaced stocks by a significant margin, and they have done so with a fraction of the volatility. For investors concerned about the risk entailed in today’s equity markets, high-yield bonds may be worth considering. High-yield bonds can help diversify a Treasury-oriented portfolio High-yield bonds can also complement a portfolio geared toward Treasuries, the prices of which tend to move in the opposite direction of interest rates. High-yield bonds generally trade based on investors’ perceptions of the health of the underlying corporate issuer, rather than on rates alone. In a strengthening economy, corporate fundamentals are often improving, and that can make high-yield bonds more attractive. Diversification does not assure a profit or protect against loss. It is possible to lose money in a diversifiedp ortfolio. 2 High Yield Fund Sources: S&P, JPMorgan, as of 12/31/16. Stocks are represented by the S&P 500 Index. High-yield bonds are represented by the JPMorgan Developed High Yield Index. Standard deviation measures how widely a set of values varies from the mean. It is a historical measure of the variability of return earned by an investment portfolio. Past performance does not indicate future results. You cannot invest directly in an index. Unlike stocks, bonds are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. High Yield Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/17. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 14. 4 High Yield Fund Paul is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Paul, how would you describe the market environment for high - yield bonds during the six - month reporting period ended May31, 2017? Fueled by persistent demand for higher-yielding securities amid a generally supportive fundamental backdrop, high-yield bonds performed well, gaining 6.97% for the six-month period, as measured by the fund’s benchmark, the JPMorgan Developed High Yield Index. High yield began the period on a strong note, advancing 2.20% in December2016. Positive fundamental implications of higher oil prices and potentially supportive fiscal and regulatory policy changes by the incoming Trump administration bolstered the asset class. Alongside new record highs for stocks, December flows into high-yield retail funds were the largest since July 2016. The rally continued in January and February, driven by investor optimism despite few specifics on the Trump administration’s plans for tax reform, deregulation, and infrastructure spending. Rising stock prices, solid economic data, strong earnings, plateauing Treasury yields, and modest net new issuance also aided the asset class. High Yield Fund 5 Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 5/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 High Yield Fund March was a volatile period for high yield, as the asset class declined for most of the month before recovering in the final week. The market was buffeted by hawkish rhetoric from the Federal Reserve, a sharp decline in oil prices, rising stock market volatility, heavy new issuance, and a failed effort by the U.S. House of Representatives to repeal the Affordable Care Act. Later in the month, however, oil prices rebounded to a three-week high amid signs of growing U.S. demand, a supply disruption in Libya, and speculation that the Organization of Petroleum Exporting Countries might extend its supply cuts into May. The market’s uptrend resumed in April and May, aided by a favorable response to the presidential election outcome in France, a strong corporate earnings season, and optimism about the Trump administration’s proposed tax plan. A slight downward trend in Treasury yields, as well as light new-issue volume, provided further support. From a credit-quality perspective, lower-quality bonds outperformed the market, reflecting a continuation of the favorable environment for riskier assets. Higher-quality BB-rated credits were the weakest relative performers, but still posted a solid total return of 4.09%. Gains were broad-based across industries, led by health care (+10%), chemicals (+9%), and cable & satellite (+8%). By contrast, retail (+1%) was the biggest laggard, as the sector was weighed down by concerns about shifting consumer shopping preferences. The fund trailed its benchmark and the average return of its Lipper peer group. What factors had the greatest impact on relative performance? Generally speaking, we take a fairly conservative approach to credit risk. Historically, during periods when market gains are led by lower-quality securities — as was the case the past six months — the fund has generated a solid absolute return but has tended to lag the benchmark. From a sector perspective, security selection in gaming, lodging & leisure, housing, and metals & mining helped relative results. On the downside, overall positioning in energy, an underweight in services, and selection in technology hampered performance versus the benchmark. Also, an allocation to floating-rate bank loans was a detractor for the period, as the asset class posted a positive return but lagged the fund’s high-yield benchmark. Which individual holdings aided benchmark - relative performance? An overweighting in Scientific Games, a maker of lottery terminals and slot machines, was among our top relative contributors. The firm benefited from contract renewals and a recovery in resort markets, including Las Vegas and Macau. TMS International (formerly known as Tube City), a provider of onsite mill services for steelmakers, also contributed, benefiting from stronger-than-expected earnings amid the recovery in global commodity prices. Wireless communications provider Sprint Communications also helped versus the benchmark. The firm’s bond prices rose on the potential for consolidation in the wireless industry due to changes in the regulatory environment under the Trump administration. In addition, the completion of the U.S. government’s wireless airwaves auction in mid-April allowed firms in the telecommunications sector to resume deal talks after April27. Participants were prohibited from such discussions while the auction was occurring, as a safeguard against bidding collusion. Which investments weren’t as productive this period? Luxury department store operator Neiman Marcus was the biggest relative detractor. The upscale retailer continues to face significant challenges due to the weak retail environment, High Yield Fund 7 including declining sales and earnings resulting from softer demand for full-priced luxury goods. Our investment in Canadian pharmaceutical firm Concordia International was hurt as the firm posted disappointing earnings amid increased pricing pressure on generic drugs. Concordia reported improved earnings in May, however, helping its bonds to rebound late in the period. What is your outlook for the high - yield market over the coming months? We evaluate the high-yield market through three lenses: fundamentals, valuation, and “technicals,” or the balance of supply and demand. As of period-end, we thought the fundamental environment remained positive, while technicals and valuation were neutral. Looking at fundamentals, first-quarter U.S. corporate earnings were the strongest since 2011, according to our research. In our view, high-yield issuers’ credit metrics have improved, and we think corporate fundamentals are likely to remain strong. Our positive fundamental outlook is tempered to a degree by uncertainty regarding the level of near-term success the Trump administration will have in implementing its policy agenda. Turning to valuation, high-yield credit spreads — the yield advantage high-yield bonds offer over comparable-maturity U.S. Treasuries — continued to compress during the period, and the average bond price within the index was close to par [face value]. As a result, the asset class is not compellingly cheap, but is in a range of fair value, in our view, given corporate fundamental strength. This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 8 High Yield Fund As for technicals, new issuance of high-yield bonds totaled $148.5 billion for the year-to-date period through May31, 2017, which was 19% higher than the same period in 2016. However, 65% of newly issued bonds year to date were used to refinance existing debt, as corporations sought to capitalize on tight spread levels to refinance and extend their maturities. According to data from JPMorgan, the amount of new issuance excluding refinancing is at its lowest level since 2011. Meanwhile, high-yield retail fund flows were negative for the 2017 year-to-date period (-$9.1 billion), compared with inflows of $7 billion for the first five months of 2016. How was the fund positioned in light of this outlook? As always, we plan to maintain broad diversification across market sectors. From a credit-quality perspective, the majority of the fund’s holdings at period-end were in split BB-rated or B-rated bonds, which occupy the middle tier of high-yield credit quality. Later in the period, we increased the fund’s allocation to CCC-rated credits to bring the portfolio’s overall risk level closer to that of the benchmark. At the sector/industry level, we favored gaming, lodging & leisure, housing, chemicals, and utilities. Conversely, we had a relatively negative view toward retail, given weak earnings trends and longer-term issues related to brick-and-mortar versus online sales. Consequently, we plan to maintain underweight exposure there. The fund also had lighter-than-benchmark exposure to services, technology, food & beverages, transportation, health care, and consumer products. We modestly reduced the fund’s allocation to bank loans from roughly 7% of total assets early in the period to about 6% by the end of the period. Due to the large volume of refinancing occurring in the bank-loan market, loan credit spreads continued to tighten over the past six months. As a result, while loans can provide the fund with a degree of ballast against market volatility, and their coupons adjust higher as market interest rates rise, we thought their value relative to high-yield bonds had diminished. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Of special interest Effective July2017, the fund’s dividend rate was trimmed from $0.027 to $0.024 per class A share. The fund had maintained a stable dividend since December2013. However, a decrease in the level of portfolio income made this reduction necessary. Similar reductions were made to other share classes. High Yield Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (3/25/86) Before sales charge 7.44% 82.77% 6.22% 35.31% 6.23% 10.99% 3.54% 11.54% 5.64% After sales charge 7.29 75.46 5.78 29.89 5.37 6.55 2.14 7.08 1.41 Class B (5/16/94) Before CDSC 7.19 72.17 5.58 30.07 5.40 8.26 2.68 10.62 5.20 After CDSC 7.19 72.17 5.58 28.07 5.07 5.46 1.79 5.62 0.20 Class C (3/30/07) Before CDSC 6.63 69.57 5.42 30.23 5.43 8.36 2.71 10.72 5.26 After CDSC 6.63 69.57 5.42 30.23 5.43 8.36 2.71 9.72 4.26 Class M (12/1/94) Before sales charge 7.15 78.39 5.96 33.55 5.96 9.97 3.22 11.33 5.53 After sales charge 7.03 72.59 5.61 29.21 5.26 6.39 2.09 7.71 2.10 Class R (3/30/07) Net asset value 7.17 78.59 5.97 33.58 5.96 10.16 3.28 11.35 5.55 Class Y (12/31/98) Net asset value 7.63 87.30 6.48 37.00 6.50 11.68 3.75 11.95 5.82 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 High Yield Fund Comparative index returns For periods ended 5/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months JPMorgan Developed High Yield Index — † 110.22% 7.71% 43.80% 7.54% 15.03% 4.78% 14.76% 6.97% Lipper High Yield Funds category 7.22% 77.37 5.86 34.63 6.10 10.13 3.25 11.42 5.89 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/17, there were 688, 663, 567, 452, 304, and 19 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 5/31/17 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.162 $0.140 $0.142 $0.155 $0.156 $0.168 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/16 $5.78 $6.02 $5.63 $5.61 $5.76 $5.95 $5.76 $6.05 5/31/17 5.94 6.19 5.78 5.76 5.92 6.12 5.92 6.23 Before After Net Net Before After Net Net Current rate sales sales asset asset sales sales asset asset (end of period) charge charge value value charge charge value value Current dividend rate 1 5.45% 5.23% 4.98% 5.21% 5.07% 4.90% 5.27% 5.39% Current 30-day SEC yield 2 N/A 4.30 3.72 3.75 N/A 4.02 4.18 4.71 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. High Yield Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (3/25/86) Before sales charge 7.41% 85.45% 6.37% 32.26% 5.75% 9.76% 3.15% 10.57% 3.67% After sales charge 7.27 78.04 5.94 26.97 4.89 5.37 1.76 6.14 –0.48 Class B (5/16/94) Before CDSC 7.17 74.97 5.75 27.30 4.95 7.39 2.40 9.83 3.37 After CDSC 7.17 74.97 5.75 25.33 4.62 4.61 1.51 4.83 –1.63 Class C (3/30/07) Before CDSC 6.60 72.05 5.58 27.24 4.94 7.29 2.37 9.73 3.24 After CDSC 6.60 72.05 5.58 27.24 4.94 7.29 2.37 8.73 2.24 Class M (12/1/94) Before sales charge 7.12 81.00 6.11 30.54 5.48 8.91 2.89 10.16 3.56 After sales charge 7.01 75.12 5.76 26.30 4.78 5.37 1.76 6.58 0.19 Class R (3/30/07) Net asset value 7.15 81.21 6.13 30.57 5.48 8.93 2.89 10.18 3.57 Class Y (12/31/98) Net asset value 7.60 89.99 6.63 33.80 6.00 10.49 3.38 10.83 3.93 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/16 * 1.07% 1.82% 1.82% 1.32% 1.32% 0.82% Annualized expense ratio for the six-month period ended 5/31/17 † 1.10% 1.85% 1.85% 1.35% 1.35% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Includes one time annualized merger costs of 0.04%. 12 High Yield Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/16 to 5/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.64 $9.46 $9.47 $6.92 $6.92 $4.36 Ending value (after expenses) $1,056.40 $1,052.00 $1,052.60 $1,055.30 $1,055.50 $1,058.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/17, use the following calculation method. To find the value of your investment on 12/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.54 $9.30 $9.30 $6.79 $6.79 $4.28 Ending value (after expenses) $1,019.45 $1,015.71 $1,015.71 $1,018.20 $1,018.20 $1,020.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. High Yield Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fundor through dividend and/or capital gains reinvestment. They are not subject toan initial sales charge and may be subject toa CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JP Morgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 High Yield Fund Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2017, Putnam employees had approximately $497,000,000 and the Trustees had approximately $140,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. High Yield Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 High Yield Fund The fund’s portfolio 5/31/17 (Unaudited) Principal CORPORATE BONDS AND NOTES (88.0%)* amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 $1,045,000 $1,084,188 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 115,000 120,808 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 3,289,000 3,441,116 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 2,285,000 2,399,250 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 2,265,000 2,366,925 Automotive (0.5%) IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) ‡‡ 3,365,000 3,398,650 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 5,639,000 5,716,536 Broadcasting (2.0%) CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 1,020,000 1,076,100 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 1,735,000 1,741,506 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 4,650,000 4,806,938 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 3,215,000 3,263,225 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 3,750,000 2,969,513 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 5,010,000 5,047,575 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 4,895,000 5,035,731 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 2,310,000 2,460,150 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 1,420,000 1,430,650 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 2,275,000 2,397,281 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 3,404,000 3,361,450 Building materials (1.0%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 3,769,000 4,018,696 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 4,808,000 5,048,400 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 1,760,000 1,900,800 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 3,355,000 3,526,944 Standard Industries, Inc. 144A sr. unsec. notes 5.00%, 2/15/27 2,185,000 2,236,894 High Yield Fund 17 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Capital goods (7.2%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 $6,575,000 $6,747,594 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 3,865,000 3,932,638 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 5,910,000 6,441,900 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) 2,540,000 2,647,950 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 2,985,000 3,107,385 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 1,460,000 1,503,800 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 6,374,000 6,501,480 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 1,330,000 1,418,113 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 995,000 1,042,760 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 4,667,000 5,186,204 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 5,248,000 5,772,800 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 1,938,000 2,248,080 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 9,720,000 9,890,100 Great Lakes Dredge & Dock Corp. 144A company guaranty sr. unsec. notes 8.00%, 5/15/22 4,180,000 4,242,700 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 4,924,000 5,195,214 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 5,320,000 6,996,018 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 7,966,000 9,240,560 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 5,010,000 5,047,575 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 1,526,000 1,590,855 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 2,267,000 2,369,015 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 3,225,000 3,358,031 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. FRN 4.658%, 7/15/21 280,000 285,600 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 2,783,000 2,995,190 Tennant Co. 144A company guaranty sr. unsec. notes 5.625%, 5/1/25 695,000 724,538 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 2,960,000 3,093,200 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 2,045,000 2,068,006 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 (United Kingdom) 8,500,000 9,031,250 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.375%, 6/15/26 2,190,000 2,244,750 18 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Capital goods cont . TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 $1,291,000 $1,342,640 TransDigm, Inc. 144A company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 1,160,000 1,200,600 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 4,135,000 4,352,088 Chemicals (4.0%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 3,254,000 3,457,375 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 4,610,000 4,702,200 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 3,460,000 3,542,175 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 3,625,000 4,422,500 Chemours Co. (The) company guaranty sr. unsec. notes 5.375%, 5/15/27 2,324,000 2,416,960 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 4,515,000 5,000,363 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 845,000 901,945 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 5,115,000 5,025,488 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 6,848,000 7,806,720 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 2,624,000 3,037,280 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 2,575,000 2,710,188 NOVA Chemicals Corp. 144A sr. unsec. bonds 5.25%, 6/1/27 (Canada) 3,568,000 3,572,460 NOVA Chemicals Corp. 144A sr. unsec. notes 4.875%, 6/1/24 (Canada) 2,007,000 2,012,018 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 520,000 576,550 Platform Specialty Products Corp. 144A sr. unsec. notes 6.50%, 2/1/22 1,290,000 1,328,700 SPCM SA 144A sr. unsec. notes 4.875%, 9/15/25 (France) 3,585,000 3,665,663 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 1,000,000 1,010,000 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 3,450,000 3,583,688 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 3,010,000 3,152,975 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 5,720,000 6,170,450 High Yield Fund 19 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Coal (0.2%) Alliance Resource Operating Partners LP/Alliance Resource Finance Corp. 144A sr. unsec. notes 7.50%, 5/1/25 $1,670,000 $1,732,625 Murray Energy Corp. 144A notes 11.25%, 4/15/21 2,534,000 1,938,510 Commercial and consumer services (0.8%) CDK Global, Inc. 144A sr. unsec. bonds 4.875%, 6/1/27 1,425,000 1,440,148 Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 2,325,000 2,429,625 GW Honos Security Corp. 144A company guaranty sr. unsec. notes 8.75%, 5/15/25 (Canada) 3,865,000 3,990,613 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 1,365,000 1,433,250 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 3,895,000 4,084,881 Communication services (10.3%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 605,000 643,569 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 1,755,000 1,842,750 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 5,505,000 5,855,944 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 2,335,000 2,533,475 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 470,000 527,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 4,433,000 4,588,155 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 2,040,000 2,156,321 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 5,488,000 5,885,880 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 1,799,000 1,922,681 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 4,130,000 4,344,264 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 2,800,000 3,115,000 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 6,350,000 6,481,001 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 2,122,000 2,164,440 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 5,556,000 5,904,361 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 8,190,000 8,364,038 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 1,050,000 1,160,250 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 8,250,000 9,606,053 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 4,425,000 4,196,006 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 4,770,000 4,603,050 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 2,410,000 2,566,650 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 1,613,000 1,508,155 20 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Communication services cont . Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 $4,067,000 $4,000,911 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 765,000 813,769 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 1,506,000 1,344,105 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 1,832,000 1,021,340 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 5,925,000 3,166,172 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 2,290,000 2,788,075 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 715,000 757,900 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 3,395,000 3,672,949 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 5,790,000 6,043,313 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 1,180,000 1,237,525 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 6,647,000 7,369,861 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 370,000 409,313 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 976,000 1,071,160 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 10,670,000 12,323,850 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 7,715,000 8,758,917 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 2,205,000 2,234,613 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 3,504,000 3,731,760 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 5,440,000 5,895,600 T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 2,355,000 2,508,075 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 4,093,000 4,307,883 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 3,340,000 3,557,100 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) 1,640,000 1,697,400 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 4,323,000 4,603,995 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 2,005,000 2,100,238 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 3,145,000 3,196,106 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 2,884,000 2,988,401 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 3,544,000 3,005,879 High Yield Fund 21 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Construction (3.0%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 $4,865,000 $5,254,200 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 5,960,000 6,228,200 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 4,476,000 5,192,160 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 5,320,000 5,519,500 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 2,740,000 2,921,525 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 3,580,000 3,777,258 Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) 850,000 911,625 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 1,215,000 1,280,306 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 1,714,000 1,791,130 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 3,863,000 4,036,835 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 1,870,000 1,954,150 USG Corp. 144A company guaranty sr. unsec. bonds 4.875%, 6/1/27 2,510,000 2,535,100 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 3,035,000 3,217,100 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 6,061,000 5,879,170 Consumer (0.3%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 2,195,000 2,332,407 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 230,000 241,788 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 2,020,000 2,141,200 Consumer staples (3.9%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 3,512,000 3,655,816 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 1,565,000 1,609,994 1011/New Red Finance, Inc. 144A company guaranty sr. sub. notes 4.25%, 5/15/24 (Canada) 2,685,000 2,685,000 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 2,050,000 2,193,500 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 5,810,000 6,071,450 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 4,685,000 4,919,250 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 9,339,000 9,829,298 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 4,160,000 4,399,200 22 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Consumer staples cont . Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 $2,557,000 $2,157,469 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 2,898,000 2,854,530 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 2,765,000 2,901,176 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 2,765,000 2,876,430 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 3,385,000 3,469,625 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 861,000 882,525 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 2,040,000 2,106,300 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 1,830,000 1,875,750 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 1,205,000 1,229,100 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 1,969,000 1,747,488 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 4,432,000 4,146,624 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 5,171,000 5,136,354 Energy (oil field) (0.3%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7.50%, 12/1/20 1,885,000 1,677,650 FTS International, Inc. 144A company guaranty sr. sub. FRN 8.631%, 6/15/20 817,000 831,298 Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 F 4,230,000 423 Weatherford International, Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 645,000 683,700 Weatherford International, Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 1,195,000 1,344,375 Entertainment (2.1%) AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 1,060,000 1,108,760 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 2,885,000 2,994,919 AMC Entertainment Holdings, Inc. 144A company guaranty sr. unsec. sub. bonds 6.125%, 5/15/27 1,293,000 1,336,639 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 2,077,000 2,139,310 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 2,681,000 2,754,728 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 1,834,000 1,866,077 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 4,120,000 4,367,200 High Yield Fund 23 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Entertainment cont . GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 $1,795,000 $1,943,088 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 1,590,000 1,609,875 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 1,750,000 1,798,125 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 2,870,000 2,995,563 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 4,635,000 4,774,050 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 5,165,000 5,197,281 Financials (8.0%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 3,730,000 3,776,625 Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 2,759,000 2,917,643 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 9,127,000 11,020,853 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 2,865,000 2,976,019 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 3,337,000 4,438,210 ASP AMC Merger Sub, Inc. 144A sr. unsec. notes 8.00%, 5/15/25 2,605,000 2,552,900 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 2,000,000 2,095,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 1,010,000 1,080,700 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 635,000 702,469 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 495,000 541,483 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 6,275,000 6,745,625 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 2,111,000 2,284,524 Citigroup, Inc. jr. unsec. sub. FRN Ser. T, 6.25%, perpetual maturity 645,000 703,856 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 4,425,000 3,849,750 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 3,190,000 3,345,513 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 760,000 911,663 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 1,685,000 1,706,063 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 1,520,000 1,531,400 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 3,350,000 3,509,125 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 2,610,000 1,539,900 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 3,247,000 4,027,345 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 4,490,000 4,588,062 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 1,020,000 1,022,550 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 4,303,000 4,496,635 24 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Financials cont . Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.75%, 2/1/24 $2,045,000 $2,137,025 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.25%, 2/1/22 1,985,000 2,066,881 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 558,000 572,648 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 1,757,000 1,798,729 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 221,000 192,270 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 R 1,265,000 1,287,138 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 1,225,000 1,482,250 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 1,355,000 3,255,792 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $793,000 872,300 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 3,415,000 3,525,988 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. company guaranty sr. unsec. notes 5.625%, 5/1/24 R 1,370,000 1,477,888 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 4,332,000 4,424,055 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 1,600,000 1,676,000 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 2,232,000 2,349,180 Provident Funding Associates LP/PFG Finance Corp. 144A sr. unsec. notes 6.375%, 6/15/25 3,705,000 3,779,100 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 7,490,000 9,044,175 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 1,800,000 1,876,500 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 1,210,000 1,334,025 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 5/15/22 2,190,000 2,262,051 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 1,145,000 1,176,488 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 2,583,000 2,634,660 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 120,000 122,850 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 710,000 741,950 Tempo Acquisition, LLC/Tempo Acquisition Finance Corp. 144A sr. unsec. notes 6.75%, 6/1/25 2,878,000 2,942,755 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 3,089,000 2,934,550 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 3,261,000 3,415,898 USIS Merger Sub, Inc. 144A sr. unsec. notes 6.875%, 5/1/25 3,092,000 3,130,650 High Yield Fund 25 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Forest products and packaging (2.9%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 $5,720,000 $5,934,500 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 4,435,000 4,534,788 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 4,305,000 4,380,338 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 4,296,000 4,177,860 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 4,194,000 4,393,215 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 5,383,000 5,450,288 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 5,971,000 6,403,898 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 835,000 868,400 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 3,720,000 3,982,632 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 395,000 440,425 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 3,042,000 3,346,200 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 4,198,000 4,932,650 Gaming and lottery (3.5%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 3,385,000 3,664,263 Boyd Gaming Corp. company guaranty sr. unsec. unsub. notes 6.375%, 4/1/26 1,095,000 1,194,755 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 1,160,000 1,197,700 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 4,280,000 4,643,800 Eldorado Resorts, Inc. 144A sr. unsec. unsub. notes 6.00%, 4/1/25 910,000 956,638 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 5,154,000 3,948,914 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 $6,195,000 6,737,063 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 8,017,000 8,307,616 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 1,150,000 1,213,250 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 2,320,000 2,346,100 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 5,220,000 5,285,250 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 11,399,000 12,410,661 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 1,145,000 1,129,256 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 3,470,000 3,704,225 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty sr. unsec. sub. notes 5.25%, 5/15/27 2,644,000 2,716,736 26 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Health care (6.6%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 $2,457,000 $2,377,148 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 3,320,000 3,607,379 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 911,000 940,608 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 2,785,000 2,904,755 CHS/Community Health Systems, Inc. company guaranty sr. notes 6.25%, 3/31/23 1,580,000 1,638,065 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 7,871,000 6,995,351 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 11/15/19 1,464,000 1,471,320 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 1,159,000 1,141,615 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 4,400,000 891,000 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 605,000 450,725 Eagle Holding Co II, LLC 144A sr. unsec. unsub. notes 7.625%, 5/15/22 ‡‡ 1,140,000 1,175,944 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. sub. notes 5.875%, 10/15/24 (Ireland) 625,000 646,094 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/1/25 (Ireland) 875,000 784,000 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 5,845,000 5,384,706 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 2,248,000 2,040,060 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 4,310,000 4,471,625 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 2,970,000 3,226,311 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 6,815,000 7,487,981 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 1,115,000 1,285,038 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 3,735,000 3,949,763 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 1,996,000 2,240,510 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 3,215,000 2,957,800 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 2,395,000 2,541,694 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 4.875%, 6/15/25 670,000 675,025 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 6,020,000 5,734,050 Patheon Holdings I BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 2,277,000 2,433,544 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 4,229,000 4,355,870 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 4,700,000 4,952,155 High Yield Fund 27 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Health care cont . Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 $2,030,000 $2,090,900 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 4,245,000 4,276,838 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 1,075,000 1,134,125 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 340,000 351,475 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 3,585,000 3,840,431 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 5,525,000 4,447,625 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 3,930,000 3,200,494 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 1,060,000 908,950 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 1,740,000 1,405,415 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 4,755,000 4,428,332 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 3,475,000 3,674,847 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 1,155,000 1,212,519 WellCare Health Plans, Inc. sr. unsec. notes 5.25%, 4/1/25 1,615,000 1,701,806 Homebuilding (1.7%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 4,130,000 4,264,225 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 1,750,000 1,802,500 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 1,740,000 1,933,575 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 1,815,000 1,955,663 Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 3,720,000 3,836,250 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 980,000 1,023,032 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 155,000 163,525 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 820,000 830,250 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 4,473,000 4,609,874 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 5,189,000 5,976,171 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 360,000 380,475 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4.875%, 6/1/23 2,210,000 2,226,575 28 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Lodging/Tourism (1.3%) Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 $4,580,000 $4,969,300 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 5,095,000 5,362,488 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 3,725,000 3,948,500 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 3,680,000 3,808,800 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 235,000 250,120 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 712,000 786,760 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 945,000 1,060,763 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A company guaranty sr. unsub. notes 5.875%, 5/15/25 2,680,000 2,643,150 Media (0.9%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 3,795,000 4,183,988 EW Scripps Co. (The) 144A company guaranty sr. unsec. notes 5.125%, 5/15/25 2,040,000 2,088,450 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 1,840,000 1,876,800 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 1,283,000 1,329,509 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 2,351,000 2,418,591 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 2,566,000 2,626,943 Metals (4.4%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 3,538,000 3,849,804 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 555,000 552,225 Anglo American Capital PLC 144A company guaranty sr. unsec. notes 4.75%, 4/10/27 (United Kingdom) 1,945,000 2,008,213 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 1,909,000 2,138,080 ArcelorMittal SA sr. unsec. unsub. notes 7.50%, 10/15/39 (France) 480,000 537,504 Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) 2,104,000 1,967,240 Constellium NV 144A sr. unsec. notes 6.625%, 3/1/25 (Netherlands) 1,685,000 1,628,131 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.50%, 4/1/25 (Canada) 3,835,000 3,858,969 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 4/1/23 (Canada) 790,000 795,925 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 2,379,000 2,450,370 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 1,481,000 1,551,348 High Yield Fund 29 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Metals cont . Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) $1,175,000 $1,098,625 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 1,520,000 1,573,200 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 3,320,000 3,477,700 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 900,000 970,875 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 2,975,000 3,196,281 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 3,260,000 3,700,100 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 2,260,000 2,299,550 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 1,982,000 2,026,595 New Gold, Inc. 144A sr. unsec. notes 6.375%, 5/15/25 (Canada) 990,000 1,014,750 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 5,845,000 6,049,575 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 3,515,000 3,699,538 Park-Ohio Industries, Inc. 144A company guaranty sr. unsec. notes 6.625%, 4/15/27 3,562,000 3,717,838 Steel Dynamics, Inc. company guaranty sr. unsec. notes 5.00%, 12/15/26 1,375,000 1,399,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 5,540,000 5,742,210 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 1,520,000 1,609,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 1,150,000 1,188,813 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 1,340,000 1,400,300 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 1,180,000 1,160,825 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 480,000 553,800 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 3,619,000 3,664,238 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 3,552,000 4,013,760 Oil and gas (12.4%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 6,115,000 6,405,463 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 1,210,000 1,240,250 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 1,350,000 1,365,188 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 2,159,000 2,221,071 30 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Oil and gas cont . Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 $2,276,000 $2,332,900 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 435,000 405,094 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 2,113,000 1,669,270 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 6,405,000 4,795,744 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 5,190,000 5,786,850 Cheniere Corpus Christi Holdings, LLC company guaranty sr. notes 5.875%, 3/31/25 7,112,000 7,636,510 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. bonds 5.125%, 6/30/27 2,705,000 2,742,194 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 2,298,000 2,154,375 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 4,644,000 5,021,325 Chesapeake Energy Corp. 144A company guaranty sr. unsec. bonds 8.00%, 6/15/27 1,595,000 1,563,100 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 2,001,000 1,990,995 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 5,983,000 6,177,448 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 2,708,000 2,762,160 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 327,000 337,219 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 2,323,000 1,987,605 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 1,795,000 1,677,248 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 4,707,000 4,712,884 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 2,415,000 2,360,663 Covey Park Energy, LLC/Covey Park Finance Corp. 144A company guaranty sr. unsec. notes 7.50%, 5/15/25 4,465,000 4,576,625 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 2,493,000 1,904,029 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 4,302,000 4,409,550 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 3,145,000 4,179,856 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 5,030,000 5,180,900 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 1,355,000 1,358,388 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 3,989,000 4,238,313 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7.75%, 9/1/22 550,000 440,000 High Yield Fund 31 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Oil and gas cont . EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 $9,089,000 $8,316,435 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 3,455,000 2,954,025 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 1,068,000 1,102,710 Halcon Resources Corp. 144A company guaranty notes 12.00%, 2/15/22 861,000 994,455 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 1,955,000 2,368,058 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 3,485,000 3,676,675 KCA Deutag UK Finance PLC 144A company guaranty sr. notes 9.875%, 4/1/22 (United Kingdom) 2,748,000 2,823,570 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 6,125,000 6,308,701 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 938,000 920,413 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 1,862,000 1,610,630 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 985,000 844,638 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 1,060,000 1,036,150 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 3,567,000 3,736,433 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 3,137,000 3,325,220 Newfield Exploration Co. sr. unsec. unsub. notes 5.625%, 7/1/24 2,218,000 2,351,080 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 2,481,000 2,592,645 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 7.75%, 1/15/24 3,426,000 3,022,383 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 1,366,000 1,383,075 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 1,860,000 1,876,275 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 3,307,000 3,344,204 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 2,840,000 2,875,500 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 115,000 106,375 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 2,950,000 3,045,875 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 5,431,000 5,634,663 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 1,765,000 1,757,269 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 1,580,000 1,587,900 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 2,315,000 2,286,063 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 3,360,000 3,536,400 32 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Oil and gas cont . Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) $2,320,000 $2,424,400 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 2,190,000 219 Shelf Drilling Holdings, Ltd. 144A company guaranty notes 9.50%, 11/2/20 2,540,000 2,533,650 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 4,225,000 4,267,250 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 3,453,000 3,194,025 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 1,905,000 1,866,900 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 570,000 561,450 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 2,270,000 2,245,881 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 2,015,000 2,100,638 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 1,010,000 1,045,350 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 1,385,000 1,464,638 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 932,000 915,690 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 1,955,000 1,950,113 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 1,300,000 1,677,000 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 1,406,000 1,673,140 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 3,000,000 3,108,750 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 1,039,000 1,137,705 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 4,310,000 4,547,050 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 4,219,000 4,261,190 Retail (1.3%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 2,926,000 1,082,620 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 309,000 306,683 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 3,110,000 3,094,450 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 3,226,000 2,326,753 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 2,210,000 1,071,850 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 4,165,000 2,155,388 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 4,260,000 4,409,100 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 1,955,000 1,950,113 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 2,570,000 2,589,275 PetSmart, Inc. 144A sr. unsec. notes 7.125%, 3/15/23 1,255,000 1,170,288 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 2,474,000 2,436,890 High Yield Fund 33 Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Technology (4.3%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † $8,845,000 $7,230,788 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 9,413,000 10,490,356 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 3,360,000 3,649,414 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5.875%, 6/15/21 745,000 787,372 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 5,535,000 5,977,800 First Data Corp. 144A notes 5.75%, 1/15/24 3,865,000 4,082,406 First Data Corp. 144A sr. notes 5.375%, 8/15/23 2,760,000 2,898,000 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 4,214,000 4,491,871 Infor Software Parent, LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 6,922,000 7,146,965 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 4,885,000 5,086,506 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 4,020,000 4,261,200 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 915,000 953,888 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 3,720,000 3,887,400 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 4,565,000 4,736,188 Solera, LLC/Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 6,345,000 7,265,025 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 2,165,000 2,165,000 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 5,366,000 5,607,470 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 5,170,000 4,950,275 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 6,413,000 6,653,488 Utilities and power (3.5%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 1,311,000 1,504,373 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 5,201,000 5,396,038 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 1,610,000 1,634,150 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 3,607,000 4,120,998 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 6,715,000 6,370,856 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 1,505,000 1,565,200 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 920,000 949,900 34 High Yield Fund Principal CORPORATE BONDS AND NOTES (88.0%)* cont . amount Value Utilities and power cont . Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 $4,677,000 $5,200,660 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 3,360,000 3,309,600 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 1,749,000 1,799,284 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 4,221,000 4,094,370 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 2,332,000 2,606,010 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 2,040,000 2,177,700 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 2,025,000 1,832,625 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 1,430,000 1,290,575 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 1,120,000 814,800 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 430,000 447,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 2,540,000 2,590,800 NRG Energy, Inc. company guaranty sr. unsec. notes 6.625%, 1/15/27 4,160,000 4,087,200 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 2,095,000 2,168,325 Remote Escrow Finance Vehicle, LLC 144A sr. notes 10.50%, 6/1/22 1,025,000 1,066,000 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 3,900,000 3,958,500 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 1,345,000 6,725 Total corporate bonds and notes (cost $1,456,141,608) Principal SENIOR LOANS (5.9%)* c amount Value Basic materials (0.6%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 5.045%, 1/6/22 $1,819,836 $1,842,047 New Arclin US Holding Corp. bank term loan FRN 10.17%, 2/14/25 680,000 688,500 Solenis International LP bank term loan FRN 7.952%, 7/31/22 2,815,000 2,799,166 Solenis International LP bank term loan FRN 4.452%, 7/31/21 2,178,635 2,184,422 TMS International Corp. bank term loan FRN Ser. B, 4.672%, 10/16/20 1,183,784 1,194,142 Zekelman Industries, Inc. bank term loan FRN Ser. B, 4.656%, 6/14/21 1,662,458 1,679,776 Capital goods (0.2%) Harsco Corp. bank term loan FRN Ser. B, 6.063%, 11/2/23 1,331,663 1,356,631 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.00%, 11/30/23 1,601,498 1,614,510 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.545%, 3/3/21 2,855,000 2,883,550 High Yield Fund 35 Principal SENIOR LOANS (5.9%)* c cont . amount Value Consumer cyclicals (2.7%) Academy, Ltd. bank term loan FRN Ser. B, 5.127%, 7/2/22 $4,014,297 $3,246,563 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 4,789,679 5,632,854 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 3.795%, 5/8/21 8,229,757 8,281,193 CPG International, Inc. bank term loan FRN 4.897%, 5/3/24 1,412,159 1,413,924 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 4,939,619 4,530,040 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.795%, 1/30/19 4,080,000 3,360,900 J Crew Group, Inc. bank term loan FRN Ser. B, 4.087%, 3/5/21 4,282,734 2,912,259 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 6,089,061 6,188,009 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 202,384 158,429 PetSmart, Inc. bank term loan FRN Ser. B, 4.01%, 3/10/22 § 1,225,000 1,177,191 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 2,023,691 1,699,900 Talbots, Inc. (The) bank term loan FRN 5.545%, 3/19/20 2,223,220 2,067,594 VGD Merger Sub, LLC bank term loan FRN 8.51%, 8/18/24 1,655,000 1,682,584 Yonkers Racing Corp. bank term loan FRN 4.25%, 5/25/24 3,140,000 3,136,075 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 — — Consumer staples (0.3%) Del Monte Foods, Inc. bank term loan FRN 8.26%, 8/18/21 2,430,000 1,664,550 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.544%, 9/7/23 3,989,950 3,805,415 Energy (0.7%) Chesapeake Energy Corp. bank term loan FRN 8.686%, 8/23/21 5,240,000 5,650,465 FTS International, Inc. bank term loan FRN Ser. B, 5.795%, 4/16/21 3,610,000 3,140,700 MEG Energy Corp. bank term loan FRN 4.628%, 12/31/23 1,335,000 1,331,246 Western Refining, Inc. bank term loan FRN Ser. B2, 7.50%, 6/23/23 1,091,475 1,092,157 Financials (0.2%) ASP AMC Merger Sub, Inc. bank term loan FRN Ser. B, 4.573%, 4/12/24 1,765,274 1,754,978 Capital Automotive LP bank term loan FRN 7.029%, 3/24/25 1,215,000 1,233,225 VGD Merger Sub, LLC bank term loan FRN 4.26%, 8/18/23 913,979 918,875 Health care (0.4%) Concordia International Corp. bank term loan FRN Ser. B, 5.279%, 10/21/21 3,034,869 2,195,403 Endo Luxembourg Finance Co. I Sarl bank term loan FRN Ser. B, 5.313%, 4/27/24 1,450,000 1,464,500 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.783%, 6/30/21 2,200,000 2,198,717 Patheon Holdings I BV bank term loan FRN Ser. B, 4.406%, 4/30/24 1,664,353 1,668,514 Technology (0.5%) Avaya, Inc. bank term loan FRN Ser. B7, 6.417%, 5/29/20 (In default) † 3,975,223 3,282,043 CCC Information Services, Inc. bank term loan FRN 7.791%, 3/30/25 1,387,000 1,416,908 36 High Yield Fund Principal SENIOR LOANS (5.9%)* c cont . amount Value Technology cont . Kronos, Inc./MA bank term loan FRN 9.42%, 11/1/24 $2,297,000 $2,378,353 Kronos, Inc./MA bank term loan FRN Ser. B, 4.68%, 11/1/23 1,839,390 1,855,577 Utilities and power (0.1%) Dynegy Finance IV, Inc. bank term loan FRN Ser. C, 4.25%, 2/7/24 1,070,000 1,067,058 Total senior loans (cost $103,083,072) COMMON STOCKS (1.0%)* Shares Value ACC Claims Holdings, LLC Class A (Units) F 4,192,615 $25,156 Ally Financial, Inc. 170,920 3,168,857 Berry Plastics Group, Inc. † 22,630 1,312,314 CHC Group, LLC (acquired 3/23/17, cost $156,339) (Cayman Islands) † ∆∆ 10,782 97,038 CIT Group, Inc. 53,168 2,395,218 Eldorado Resorts, Inc. † 18,896 392,092 Gaming and Leisure Properties, Inc. R 50,034 1,836,748 Halcon Resources Corp. † 131,989 802,493 Keane Group, Inc. † 173,386 2,666,677 Live Nation Entertainment, Inc. † 17,645 608,576 Milagro Oil & Gas, Inc. (Units) F 918 74,358 SandRidge Energy, Inc. † 48,331 956,470 Seven Generations Energy, Ltd. (Canada) † 92,240 1,654,495 Tervita Corp. Class A (Canada) 2,845 17,902 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) F 104,590 109,820 Triangle USA Petroleum Corp. F 33,520 461,235 Tribune Media Co. Class 1C F 297,958 74,489 Vantage Drilling International (Units) † 1,472 257,600 Total common stocks (cost $18,042,915) CONVERTIBLE PREFERRED STOCKS (0.8%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 2,467 $1,975,500 American Tower Corp. $5.50 cv. pfd. R 27,765 3,314,447 Belden, Inc. $6.75 cv. pfd. 23,665 2,351,118 EPR Properties Ser. C, $1.438 cv. pfd. R 58,913 1,670,737 iStar, Inc. $2.25 cv. pfd. R 17,260 881,641 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 17,275 1,887,812 Triangle USA Petroleum Corp. cv. pfd. F 552 552,000 Tyson Foods, Inc. $2.375 cv. pfd. 15,619 972,283 Total convertible preferred stocks (cost $12,165,247) Principal CONVERTIBLE BONDS AND NOTES (0.7%)* amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero%, 10/1/20 (acquired 2/2/17, cost $566,310) (Cayman Islands) ∆∆ $809,256 $1,294,810 DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 3,073,000 3,735,616 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 1,581,000 4,006,847 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 2,365,000 2,561,591 Total convertible bonds and notes (cost $7,606,599) High Yield Fund 37 Expiration Strike WARRANTS (—%)* † date price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 35,854 $30,476 Total warrants (cost $—) Principal amount/ SHORT-TERM INVESTMENTS (3.3%)* shares Value Putnam Short Term Investment Fund 0.89% L Shares 56,486,597 $56,486,597 U.S. Treasury Bills 0.774%, 7/13/17 § $251,000 250,758 U.S. Treasury Bills 0.798%, 7/6/17 § 22,000 21,984 Total short-term investments (cost $56,759,357) TOTAL INVESTMENTS Total investments (cost $1,653,798,798) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding’s abbreviations DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,694,488,030. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,391,848, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. 38 High Yield Fund At the close of the reporting period, the fund maintained liquid assets totaling $7,982,261 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $6,521,910) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 7/19/17 $463,212 $467,422 $4,210 Citibank, N.A. Canadian Dollar Sell 7/19/17 919,684 923,349 3,665 Goldman Sachs International British Pound Sell 6/21/17 2,854,054 2,866,107 12,053 JPMorgan Chase Bank N.A. British Pound Sell 6/21/17 440,652 422,246 (18,406) State Street Bank and Trust Co. Canadian Dollar Sell 7/19/17 1,833,885 1,842,786 8,901 Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) NA HY Series 28 B+/P $587,684 $7,963,000 6/20/22 500 bp $(72,964) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at May 31, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. High Yield Fund 39 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Capital goods $1,312,314 $—­ $—­ Communication services —­ —­ 25,156 Consumer cyclicals 1,000,668 —­ 74,489 Energy 6,337,735 479,137 74,358 Financials 7,400,823 —­ —­ Transportation —­ 97,038 —­ Utilities and power —­ 109,820 —­ Total common stocks Convertible bonds and notes —­ 11,598,864 —­ Convertible preferred stocks —­ 13,605,538 —­ Corporate bonds and notes —­ 1,491,568,922 642 Senior loans —­ 99,848,943 —­ Warrants 30,476 —­ —­ Short-term investments 56,486,597 272,742 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $10,423 $—­ Credit default contracts —­ (660,648) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 High Yield Fund Statement of assets and liabilities 5/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,597,312,201) $1,633,837,665 Affiliated issuers (identified cost $56,486,597) (Notes 1 and 5) 56,486,597 Cash 2,195,739 Dividends, interest and other receivables 26,355,889 Receivable for shares of the fund sold 842,393 Receivable for investments sold 4,564,055 Unrealized appreciation on forward currency contracts (Note 1) 28,829 Prepaid assets 78,958 Total assets LIABILITIES Payable for investments purchased 23,632,981 Payable for shares of the fund repurchased 2,819,161 Payable for compensation of Manager (Note 2) 826,055 Payable for custodian fees (Note 2) 34,435 Payable for investor servicing fees (Note 2) 643,798 Payable for Trustee compensation and expenses (Note 2) 940,534 Payable for administrative services (Note 2) 6,304 Payable for distribution fees (Note 2) 616,565 Payable for variation margin (Note 1) 191 Unrealized depreciation on forward currency contracts (Note 1) 18,406 Other accrued expenses 363,665 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,041,524,511 Distributions in excess of net investment income (Note 1) (1,423,631) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (382,054,605) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 36,441,755 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,106,406,376 divided by 186,328,470 shares) $5.94 Offering price per class A share (100/96.00 of $5.94) * $6.19 Net asset value and offering price per class B share ($25,847,206 divided by 4,468,370 shares) ** $5.78 Net asset value and offering price per class C share ($71,400,148 divided by 12,398,102 shares) ** $5.76 Net asset value and redemption price per class M share ($91,986,281 divided by 15,540,834 shares) $5.92 Offering price per class M share (100/96.75 of $5.92) † $6.12 Net asset value, offering price and redemption price per class R share ($31,156,215 divided by 5,265,744 shares) $5.92 Net asset value, offering price and redemption price per class Y share ($367,691,804 divided by 59,044,747 shares) $6.23 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. High Yield Fund 41 Statement of operations Six months ended 5/31/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $124,154 from investments in affiliated issuers) (Note 5) $21,843,559 Dividends 190,100 Total investment income EXPENSES Compensation of Manager (Note 2) 1,993,570 Investor servicing fees (Note 2) 560,433 Custodian fees (Note 2) 13,141 Trustee compensation and expenses (Note 2) 24,020 Distribution fees (Note 2) 1,016,453 Administrative services (Note 2) 11,420 Other 429,335 Total expenses Expense reduction (Note 2) (1,859) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 228,658 Net realized loss on swap contracts (Note 1) (509,152) Net realized gain on foreign currency transactions (Note 1) 65,351 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (75,105) Net unrealized appreciation of investments and swap contracts during the period 24,320,204 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 High Yield Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 5/31/17* Year ended 11/30/16 Operations Net investment income $17,987,146 $29,443,958 Net realized loss on investments and foreign currency transactions (215,143) (22,178,744) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 24,245,099 44,588,349 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,173,502) (17,910,395) Class B (409,965) (742,459) Class C (785,010) (998,914) Class M (2,114,414) (4,334,287) Class R (670,962) (1,347,122) Class Y (4,008,477) (5,573,520) Increase (decrease) from capital share transactions (Note 4) 1,127,849,194 (35,153,631) Total increase (decrease) in net assets NET ASSETS Beginning of period 544,784,064 558,990,829 End of period (including distributions in excess of net investment income of $1,423,631 and undistributed net investment income of $4,739,490, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. High Yield Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized From Ratio investment value, and unrealized Total from net Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment investment Total Redemption value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class A­ May 31, 2017 ** $5.78­ .15­ .17­ .32­ (.16) —­ $5.94­ * $1,106,406­ .55 * 2.53 * 22 * November 30, 2016­ 5.56­ .31­ .23­ .54­ (.32) —­ 5.78­ 10.18­ 309,295­ 1.07­ e 5.48­ e 42­ November 30, 2015­ 6.11­ .33­ (.56) (.32) —­ 5.56­ 319,716­ 1.04­ 5.48­ 29­ November 30, 2014­ 6.20­ .33­ (.10) .23­ (.32) —­ 6.11­ 3.79­ 529,990­ 1.03­ 5.34­ 43­ November 30, 2013­ 6.12­ .36­ .11­ .47­ (.39) —­ d 6.20­ 7.84­ 565,904­ 1.04­ 5.85­ 49­ November 30, 2012­ 5.62­ .40­ .50­ .90­ (.40) —­ d 6.12­ 16.55­ 652,557­ 1.04­ 6.74­ 40­ Class B­ May 31, 2017 ** $5.63­ .13­ .16­ .29­ (.14) —­ $5.78­ * $25,847­ .92 * 2.19 * 22 * November 30, 2016­ 5.43­ .26­ .22­ .48­ (.28) —­ 5.63­ 9.24­ 14,950­ 1.82­ e 4.72­ e 42­ November 30, 2015­ 5.98­ .28­ (.55) (.28) —­ 5.43­ 14,147­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.06­ .28­ (.08) .20­ (.28) —­ 5.98­ 3.23­ 16,893­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.99­ .31­ .10­ .41­ (.34) —­ d 6.06­ 6.98­ 17,154­ 1.79­ 5.07­ 49­ November 30, 2012­ 5.52­ .35­ .48­ .83­ (.36) —­ d 5.99­ 15.48­ 15,257­ 1.79­ 5.94­ 40­ Class C­ May 31, 2017 ** $5.61­ .12­ .17­ .29­ (.14) —­ $5.76­ * $71,400­ .92 * 2.17 * 22 * November 30, 2016­ 5.41­ .25­ .24­ .49­ (.29) —­ 5.61­ 9.32­ 21,879­ 1.82­ e 4.67­ e 42­ November 30, 2015­ 5.96­ .28­ (.55) (.28) —­ 5.41­ 17,292­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.04­ .28­ (.08) .20­ (.28) —­ 5.96­ 3.24­ 25,229­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.97­ .31­ .10­ .41­ (.34) —­ d 6.04­ 7.01­ 28,949­ 1.79­ 5.08­ 49­ November 30, 2012­ 5.50­ .35­ .48­ .83­ (.36) —­ d 5.97­ 15.52­ 29,271­ 1.79­ 5.95­ 40­ Class M­ May 31, 2017 ** $5.76­ .14­ .18­ .32­ (.16) —­ $5.92­ * $91,986­ .67 * 2.45 * 22 * November 30, 2016­ 5.54­ .29­ .24­ .53­ (.31) —­ 5.76­ 9.98­ 77,471­ 1.32­ e 5.23­ e 42­ November 30, 2015­ 6.10­ .31­ (.56) (.31) —­ 5.54­ 81,256­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ 6.10­ 3.59­ 112,526­ 1.28­ 5.10­ 43­ November 30, 2013­ 6.11­ .34­ .12­ .46­ (.38) —­ d 6.19­ 7.64­ 134,948­ 1.29­ 5.58­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) —­ d 6.11­ 16.13­ 123,203­ 1.29­ 6.51­ 40­ Class R­ May 31, 2017 ** $5.76­ .14­ .18­ .32­ (.16) —­ $5.92­ * $31,156­ .67 * 2.45 * 22 * November 30, 2016­ 5.54­ .29­ .24­ .53­ (.31) —­ 5.76­ 9.98­ 24,378­ 1.32­ e 5.23­ e 42­ November 30, 2015­ 6.10­ .31­ (.56) (.31) —­ 5.54­ 24,431­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ 6.10­ 3.59­ 28,807­ 1.28­ 5.08­ 43­ November 30, 2013­ 6.11­ .35­ .11­ .46­ (.38) —­ d 6.19­ 7.64­ 24,687­ 1.29­ 5.59­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) —­ d 6.11­ 16.13­ 26,120­ 1.29­ 6.46­ 40­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44 High Yield Fund High Yield Fund 45 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized From Ratio investment value, and unrealized Total from net Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment investment Total Redemption value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class Y­ May 31, 2017 ** $6.05­ .16­ .19­ .35­ (.17) —­ $6.23­ * $367,692­ .42 * 2.66 * 22 * November 30, 2016­ 5.80­ .33­ .26­ .59­ (.34) —­ 6.05­ 10.50­ 96,811­ .82­ e 5.71­ e 42­ November 30, 2015­ 6.37­ .35­ (.58) (.34) —­ 5.80­ 102,149­ .79­ 5.74­ 29­ November 30, 2014­ 6.44­ .36­ (.09) .27­ (.34) —­ 6.37­ 4.16­ 192,542­ .78­ 5.61­ 43­ November 30, 2013­ 6.34­ .38­ .12­ .50­ (.40) —­ d 6.44­ 8.10­ 232,251­ .79­ 6.00­ 49­ November 30, 2012­ 5.81­ .43­ .52­ .95­ (.42) —­ d 6.34­ 16.76­ 119,803­ .79­ 6.99­ 40­ * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 46 High Yield Fund High Yield Fund 47 Notes to financial statements 5/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2016 through May 31, 2017. As of May 8, 2017, Putnam High Yield Advantage Fund was renamed Putnam High Yield Fund. Putnam High Yield Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities rated below-investment-grade. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 48 High Yield Fund Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. High Yield Fund 49 Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, and to hedge market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that 50 High Yield Fund the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $42,277 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $18,406 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. High Yield Fund 51 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At November 30, 2016, the fund had a capital loss carryover of $90,185,644 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $634,646 $30,225,181 $30,859,827 * 59,325,817 N/A 59,325,817 November 30, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,654,024,222, resulting in gross unrealized appreciation and depreciation of $74,887,528 and $38,587,488, respectively, or net unrealized appreciation of $36,300,040. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.280% of the fund’s average net assets. 52 High Yield Fund Putnam Management has contractually agreed, through March 30, 2019, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $328,723 ClassR 20,223 ClassB 13,204 ClassY 110,407 ClassC 23,408 Total ClassM 64,468 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,859 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $422, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following share classes pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to High Yield Fund 53 Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $526,347 ClassB 1.00% 1.00% 81,851 ClassC 1.00% 1.00% 147,463 ClassM 1.00% 0.50% 198,295 ClassR 1.00% 0.50% 62,497 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,458 and $24 from the sale of classA and classM shares, respectively, and received $7,615 and $357 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $653 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, (Long-term) $181,806,260 $153,037,261 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassA Shares Amount Shares Amount Shares sold 9,631,626 $57,742,916 10,715,474 $60,127,983 Shares issued in connection with reinvestment of distributions 1,829,185 10,754,302 2,833,440 15,744,206 Shares issued in connection with the merger of Putnam High Yield Trust Fund 133,323,321 787,026,660 — — 144,784,132 855,523,878 13,548,914 75,872,189 Shares repurchased (11,965,532) (70,437,142) (17,580,575) (98,499,694) Net increase (decrease) 54 High Yield Fund SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassB Shares Amount Shares Amount Shares sold 178,624 $927,868 450,556 $2,465,512 Shares issued in connection with reinvestment of distributions 58,769 336,281 110,883 601,655 Shares issued in connection with the merger of Putnam High Yield Trust Fund 1,960,101 11,273,194 — — 2,197,494 12,537,343 561,439 3,067,167 Shares repurchased (382,358) (2,193,813) (515,942) (2,810,164) Net increase SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassC Shares Amount Shares Amount Shares sold 1,328,427 $7,558,449 1,851,962 $10,046,901 Shares issued in connection with reinvestment of distributions 118,428 675,538 149,283 810,864 Shares issued in connection with the merger of Putnam High Yield Trust Fund 8,045,926 46,077,644 — — 9,492,781 54,311,631 2,001,245 10,857,765 Shares repurchased (993,285) (5,681,955) (1,301,160) (7,002,452) Net increase SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassM Shares Amount Shares Amount Shares sold 579,507 $2,624,950 100,425 $551,836 Shares issued in connection with reinvestment of distributions 30,632 179,547 34,782 193,107 Shares issued in connection with the merger of Putnam High Yield Trust Fund 2,206,868 12,983,534 — — 2,817,007 15,788,031 135,207 744,943 Shares repurchased (720,035) (4,219,360) (1,352,642) (7,463,003) Net increase (decrease) SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassR Shares Amount Shares Amount Shares sold 653,972 $3,625,291 1,408,494 $7,843,910 Shares issued in connection with reinvestment of distributions 114,510 669,713 243,093 1,347,009 Shares issued in connection with the merger of Putnam High Yield Trust Fund 1,390,270 8,177,632 — — 2,158,752 12,472,636 1,651,587 9,190,919 Shares repurchased (1,124,186) (6,591,437) (1,829,280) (10,155,129) Net increase (decrease) High Yield Fund 55 SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassY Shares Amount Shares Amount Shares sold 10,991,881 $67,845,715 4,845,891 $28,680,254 Shares issued in connection with reinvestment of distributions 608,886 3,751,697 926,053 5,385,281 Shares issued in connection with the merger of Putnam High Yield Trust Fund 38,637,155 239,140,618 — — 50,237,922 310,738,030 5,771,944 34,065,535 Shares repurchased (7,185,710) (44,398,648) (7,384,995) (43,021,707) Net increase (decrease) Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of end of the the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund * $23,309,787 $147,203,098 $114,026,288 $124,154 $56,486,597 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Acquisition of Putnam High Yield Trust On May 8, 2017, the fund issued 133,323,321; 1,960,101; 8,045,926; 2,206,868; 1,390,270 and 38,637,155 classA, classB, classC, classM, classR, and classY shares, respectively, for 102,575,817; 1,471,128; 6,066,094; 1,682,679; 1,092,362; and 31,949,627 classA, classB, classC, classM, classR and classY shares of Putnam High Yield Trust to acquire that fund’s net assets in a tax-free exchange approved by the fund’s Board of Trustees. The purpose of the transaction was to combine two Putnam funds with substantially similar investment objectives and investment strategies into a single Putnam fund with a larger asset base and therefore potentially lower expenses for fund shareholders. The investment portfolio of Putnam High Yield Trust, with a fair value of $1,068,704,680 and an identified cost of $1,050,423,181 at May 5, 2017, was the principal asset acquired by the fund. The net assets of the fund and Putnam High Yield Trust on May 5, 2017, were $584,134,939 and $1,104,679,284, respectively. On May 5, 2017, Putnam High Yield Trust had distributions in excess of net investment income of $3,987,937, accumulated 56 High Yield Fund net realized loss of $291,058,489 and unrealized appreciation of $18,282,179. The aggregate net assets of the fund immediately following the acquisition were $1,688,814,223. Assuming the acquisition had been completed on December 1, 2016, the fund’s pro forma results of operations for the reporting period are as follows: Net investment Income $43,485,769 Net gain on investments $51,658,380 Net Increase in net assets resulting from operations $95,144,149 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam High Yield Trust that have been included in the fund’s Statement of operations for the current fiscal period. Note 10: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $4,700,000 Centrally cleared credit default contracts (notional) $7,900,000 Warrants (number of warrants) 15,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $— depreciation $660,648 * Foreign exchange contracts Receivables 28,829 Payables 18,406 Equity contracts Investments 30,476 Payables — Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under Forward currency ASC 815 contracts Swaps Total Credit contracts $— $(509,152) $(509,152) Foreign exchange contracts 66,220 — 66,220 Total High Yield Fund 57 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments currency under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $95,573 $95,573 Foreign exchange contracts — (55,065) — (55,065) Equity contracts 30,476 — — 30,476 Total Note 11: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: Centrally cleared credit default $— $— $— $— $— $— $— contracts § Forward currency 4,210 — 3,665 12,053 — 8,901 28,829 contracts # Total Assets $— $— Liabilities: Centrally cleared credit default — 191 — 191 contracts § Forward currency — 18,406 — 18,406 contracts # Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets Total collateral received $— $— $— $12,053 $— $— (pledged) †## Net amount $4,210 $(191) $3,665 $— $(18,406) $8,901 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 58 High Yield Fund Note 12: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and it’s adoption will have no effect on the fund’s net assets or results of operations. High Yield Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 High Yield Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Katinka Domotorffy and Clerk Putnam Investments Limited Catharine Bond Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Robert E. Patterson Vice President, George Putnam, III Principal Financial Officer, Marketing Services Robert L. Reynolds Principal Accounting Officer, Putnam Retail Management Manoj P. Singh and Assistant Treasurer One Post Office Square Boston, MA 02109 Officers Susan G. Malloy Robert L. Reynolds Vice President and Custodian President Assistant Treasurer State Street Bank and Trust Company Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Legal Counsel Principal Executive Officer, BSA Compliance Officer Ropes & Gray LLP and Compliance Liaison Nancy E. Florek Robert T. Burns Vice President, Director of Vice President and Proxy Voting and Corporate Chief Legal Officer Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam High Yield Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2017 By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: July 28, 2017
